Exhibit 10.2
 
Source Financial, Inc.
1093 Broxton Avenue Suite 210
Los Angeles, CA 90024


May 28, 2013


Mr. Hugh Evans
c/o Moneytech Limited
Level6/97 Pacific Highway
North Sydney NSW 2060
Australia


Dear Hugh:
 
We are in the process of negotiating a Share Exchange Agreement pursuant to
which Source Financial, Inc. (“Source”) will acquire the outstanding shares of
Moneytech Limited (“Moneytech”) from the shareholders of Moneytech in exchange
for shares of our common stock (the “Share Exchange”).  Capitalized terms used
herein without definition shall have the meanings assigned to them in the Share
Exchange Agreement.
 
You have expressed concern over the composition of the Board of Directors of
Source subsequent to the consummation of the Share Exchange.  To ensure that you
and others currently affiliated with Moneytech have sufficient input into the
composition of the Board of Directors of Wiki for the immediate future, we will
issue to you at or immediately before the Closing 5,000 shares of our Series B
Preferred Stock, par value $0.001 (the “Series B Preferred Shares”), for a total
purchase price of $5.00. The rights, preferences, limitations and restrictions
of the Series B Preferred Stock are set forth in the certificate of designation
to be filed with the Office of the Secretary of State of Delaware authorizing
the issuance of the Series B Preferred Stock annexed as Exhibit A hereto (the
“Series B Preferred Certificate of Designation”). Under the terms of the Series
B Preferred Certificate of Designation, subsequent to the consummation of the
Share Exchange, the holder(s) of the Series B Preferred Stock, among other
things, has the right to elect a majority of the members of our Board of
Directors until June 30, 2018.
 
If the foregoing accurately reflects the understanding between us with respect
to the issuance of the Series B Preferred Shares, please so signify by signing a
copy of this letter in the space below provided for your signature and returning
such signed copy to us, whereupon it shall become a binding agreement.
 

 
Very truly,


/s/Ted DeFeudis             
Ted DeFeudis
Chief Executive Officer

 
Accepted and agreed to as of the date set forth above.
 
/s/ Hugh Evans                  
Hugh Evans


 
 

--------------------------------------------------------------------------------

 


Exhibit A


CERTIFICATE OF DESIGNATION


PREFERENCES AND RIGHTS OF
SERIES B PREFERRED STOCK OF
SOURCE FINANCIAL, INC.


PURSUANT TO SECTION 151 OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE


Source Financial, Inc., a Delaware Corporation (the “Corporation”), DOES HEREBY
CERTIFY:


Pursuant to authority expressly granted and vested in the Board of Directors of
the Corporation by the provisions of the Corporation’s Certificate of
Incorporation, as amended, the Board of Directors adopted the following
resolution on May __, 2013 authorizing 5,000 shares, par value $0.01 series of
the Corporation’s Series B Preferred Stock (the “Series B Preferred Stock”) out
of the Corporation’s previously authorized 10,000,000 shares of preferred stock,
$0.01 par value per share, providing for the designations, preferences and
relative, participating, optional or other rights, and the qualifications,
limitations or restrictions thereof, of 5,000 shares of Series B Preferred Stock
of the Corporation;


RESOLVED:  That pursuant to the authority vested in the Board of Directors of
the Corporation by the Corporation’s Certificate of Incorporation (the
“Certificate of Incorporation”) as amended, the Series B Preferred Stock is
created out of the 10,000,000 authorized but unissued shares of the capital
preferred stock of the Corporation, such Series B Preferred Stock, to consist of
5,000 shares, $0.01 par value per share, which shall have the following
preferences, powers, designations and other special rights;
 
1.           Voting.  Holders of the Series B Preferred Stock voting as a
separate class shall have the right to elect a majority of the members of the
Corporation’s Board of Directors until June 30, 2018, and until June 30, 2018,
shall vote together with the holders of the Common Stock of the Corporation as a
single class on all other matters submitted to a vote of stockholders, with each
share of Series B Preferred Stock entitled to 1,000 votes, and shall be entitled
to notice of any stockholders’ meeting in accordance with the Bylaws of the
Corporation. The holders of the series B Preferred Stock shall not be entitled
to any voting rights after June 30, 2018.  The holders of the Series B Preferred
Stock shall be permitted to vote their shares pursuant to written consent in the
manner provided to holders of shares of Common Stock in accordance with the
General Corporation Law of the State of Delaware and the Certificate of
Incorporation and Bylaws of the Corporation.
 
2.           Dividends.  The holders of Series B Preferred Stock shall not be
entitled to dividends in respect of shares of Series B Preferred Stock.


3.           Liquidation Preference.  Upon the liquidation, dissolution and
winding up of the Corporation, whether voluntary or involuntary, the holders of
the Series B Preferred Stock then outstanding shall be entitled to receive out
of the assets of the Corporation the sum of one tenth of a cent ($0.001) per
share of Series B Preferred Stock, after payment to the holders of the
Corporation’s Common Stock and the holders of any other series or class of the
equity securities of the Corporation ranking senior to the Corporation’s Common
Stock.


4.           Redemption.  The shares of series B Preferred Stock shall be
redeemable at the option of the Corporation at any time after June 30, 2018 upon
not less than 30 days written notice to the holders of the Series B Preferred
Stock at a redemption price of one tenth of a cent ($0.001) per share.
 
 
A-1

--------------------------------------------------------------------------------

 


5.           Vote to Change the Terms of or Issue Series B Preferred Stock.  The
affirmative vote at a meeting duly called for such purpose, or the written
consent without a meeting, of the holders of not less than fifty-one percent
(51%) of the then outstanding shares of Series B Preferred Stock shall be
required for (i) any change to  the Corporation’s Certificate of Incorporation
that would amend, alter, change or repeal any of the preferences, limitations or
relative rights of the Series B Preferred Stock, or (ii) any issuance of
additional shares of Series B Preferred Stock.


 6.           Record Owner.  The Corporation may deem the person in whose name
shares of Series B Preferred Stock shall be registered upon the registry books
of the Corporation to be, and may treat him as, the absolute owner of the Series
B Preferred Stock for all purposes, and the Corporation shall not be affected by
any notice to the contrary.  


IN WITNESS WHEREOF, Edward C. DeFeudis, President and Chief Financial Officer of
the Corporation, under penalties of perjury, does hereby declare and certify
that this is the act and deed of the Corporation and the facts stated herein are
true and accordingly has signed this Certificate of Designations on May __,
2013.



   
/s/ Edward C. DeFeudis
     
Edward C. DeFeudis
     
President and Chief Financial Officer
 


 
A-2 

--------------------------------------------------------------------------------